Exhibit 10.2

Weatherford International Ltd.

Executive Compensation “Clawback” Policy

If the Compensation Committee (the “Committee”) of the Board of Directors of the
Company (the “Board”), of Weatherford International Ltd. (the “Company”),
determines that an officer of the Company who is subject to Section 16(b) of the
Securities Exchange Act of 1934 (an “Officer”) has engaged in fraud, willful
misconduct or gross negligence that directly caused or otherwise directly
contributed to the need for a material restatement of the Corporation’s
financial results in order to comply with federal securities laws, the Committee
will review all “performance-based compensation” awarded to or earned by such
Officer where the performance measurement period for such compensation includes
any fiscal period(s) affected by the restatement. “Performance-based
compensation” includes all annual incentives and long-term incentives with
performance features based on the Company’s financial performance, whether paid
in cash or in equity, where the award or size of the award of which was
contingent on such performance.

If the Committee determines, in its reasonable discretion, that any such
performance-based compensation would not have been paid or would have been at a
lower amount had it been based on the restated financial results, the Board or
the Committee may within 12 months of such a restatement, to the extent
permitted by applicable law, seek recoupment from such Officer of the portion of
such performance-based compensation that is greater than that which would have
been awarded or earned had such compensation been calculated on the basis of the
restated financial results. Any such recoupment effort authorized by the Board
or Committee shall be subject to the provisions of applicable compensation or
employment agreements, including dispute resolution procedures. This policy
shall be incorporated by reference into and shall apply to all performance-based
compensation plans and awards granted on or after its adoption by the Committee.

For purposes of this policy, an act or omission will not be considered to
constitute gross negligence or willful misconduct if the person in good faith
relied upon the advice of the Company’s external accountants or legal counsel.

This policy does not apply to restatements that the Board determines are
required or permitted under generally accepted accounting principles in
connection with the adoption or implementation of a new accounting standard or
caused by the Corporation’s decision to change its accounting practice as
permitted by applicable law.

Upon a change in control (as defined in Section 409A of the U.S. Internal
Revenue Code), this policy will be of no further force or effect unless prior to
such change in control the Board of Directors expressly authorizes the
continuation of this policy.

February 15, 2012

 

 

 

 

 

51297   1   Clawback Policy